Citation Nr: 0732282	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for vision loss, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

5.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy, right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1961 to July 1966.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The March 2005 rating decision, in pertinent part, granted 
service connection for diabetes mellitus, type II, with 
bilateral lower extremity peripheral neuropathy, and assigned 
a 20 percent rating from April 2003.  The veteran disagreed 
with that rating.  The most recent supplemental statement of 
the case (SSOC) of record, issued in November 2006, assigned 
a separate 10 percent rating for peripheral neuropathy for 
each lower extremity.  The veteran continues to argue that 
his diabetes mellitus and peripheral neuropathy warrant 
higher ratings.

The issues pertaining to the ratings for diabetes mellitus 
and diabetic peripheral neuropathy of the lower extremities 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.
FINDING OF FACT

In an August 2006 written statement, the veteran notified VA 
that he intended to withdraw his appeal seeking secondary 
service connection for coronary artery disease, hypertension, 
and vision loss; there is no question of law or fact 
remaining before the Board in those matters.


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matters of entitlement to secondary service connection for 
coronary artery disease, hypertension, and vision loss.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  However, 
given the veteran's expression of intent to withdraw his 
appeal for secondary service connection for coronary artery 
disease, hypertension, and vision loss, further discussion of 
the impact of the VCAA is not necessary.

II.  Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a written statement received by the RO 
in August 2006, and as confirmed in his testimony at his 
Travel Board hearing in July 2007, the veteran withdrew his 
appeal seeking secondary service connection for coronary 
artery disease, hypertension, and vision loss.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration in these matters.  Accordingly, the Board does 
not have jurisdiction to consider the appeal in the matters, 
and they must be dismissed without prejudice.


ORDER

The appeal seeking secondary service connection for coronary 
artery disease, hypertension, and vision loss, is dismissed.


REMAND

At his hearing before the undersigned, the veteran asserted 
that his diabetes mellitus and diabetic neuropathy of the 
lower extremities have worsened since his most recent VA 
examination in October 2006.  Consequently, contemporaneous 
VA examinations are needed to determine the current severity 
of the disabilities.

Additionally, the veteran reported ongoing treatment for his 
service connected disabilities at the Cincinnati and 
Chillicothe VAMCs.  The claims folder contains no records 
dated after December 2006 from the Cincinnati VAMC, and no 
records dated after January 2007 from the Chillicothe VAMC 
records.  Such records may contain critical information, are 
constructively of record, and should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure copies of the 
complete records of all treatment the 
veteran received for diabetes mellitus 
and/or diabetic peripheral neuropathy from 
the Cincinnati VAMC since December 2006, 
and from the Chillicothe VAMC since 
January 2007.  

2.  The RO should then arrange for the 
veteran to be scheduled for endocrinology 
and neurologic examinations to determine 
the extent of impairment he has due to his 
diabetes mellitus and polyneuropathy of 
the lower extremities.  The veteran's 
claims folder must be reviewed by the 
examiners in conjunction with the 
examination.  Any indicated tests or 
studies must be completed.  

Regarding diabetes, the examiner should 
note the regimen in place for management 
of the disease, including the dosage of 
insulin or oral hypoglycemic agents, any 
dietary restrictions, and any medically 
required regulation of activities (e.g., 
avoidance of strenuous occupational and 
recreational activities).  The examiner 
should note whether the diabetes has 
resulted in episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization and/or visits to a 
diabetic care provider, progressive loss 
of weight and strength, or other 
complications that would be compensable if 
separately evaluated. 

As to polyneuropathy of the lower 
extremities, the examiner must:  a) 
identify the peripheral nerves affected; 
and b) render an opinion as to the degree 
of paralysis (e.g., mild, moderate, or 
severe incomplete paralysis or complete 
paralysis), if any, of the nerves 
affected.  

3.  The RO should then review the claims.  
If any remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


